Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is effective September 13, 2019
(the “Effective Date”) by and between Devon Energy Corporation (the “Company”)
and David Harris (the “Executive”).

WHEREAS, the parties desire to enter into this Agreement relating to the
Company’s employment of the Executive.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Term of Agreement; Defined Terms.

(a)    Term of Agreement. This Agreement shall not have any specific duration
and shall continue in full force and effect unless and until (i) the Executive’s
employment is terminated by either party in accordance with Section 3, and
(ii) all obligations and liabilities of the parties arising in connection with
such termination or otherwise accruing under this Agreement have been fully
satisfied. Notwithstanding any contrary provision in this Agreement, nothing in
this Agreement constitutes a guarantee of continued employment but instead
provides for certain rights and benefits during the Executive’s employment with
the Company and if such employment terminates.

(b)    Defined Terms. Capitalized terms used throughout this Agreement have the
meaning ascribed to such terms in Exhibit “A” attached hereto.

2.    Terms, Conditions, and Benefits of Employment.

(a)    Position and Duties. The Executive shall serve as Executive Vice
President – Exploration and Production of the Company or in such other
substantially equivalent position(s) requested by the Board with the appropriate
authority, duties, and responsibilities attendant to such position(s). The
Executive shall devote his full working time, best efforts, abilities,
knowledge, and experience to the Company’s business and affairs as necessary to
faithfully perform his duties, responsibilities, and authorities under this
Agreement. The Executive may, without violating this Agreement, (i) serve on
corporate, civic, charitable, or industry boards or committees, (ii) deliver
lectures, fulfill speaking engagements, or teach at educational institutions, or
(iii) manage personal investments, so long as such activities do not
significantly interfere with the Executive’s obligations under this Agreement;
provided, however, that the Executive shall not serve on the board of any
business, hold any other position with any business, or otherwise engage in any
business activity, without the prior written consent of his Supervisor. If the
Executive conducted any such activities as of the Effective Date, then the
continuation of such activities (or similar activities for the same
organization) after the Effective Date shall be permitted.

(b)    Annual Base Salary. The Executive shall receive an Annual Base Salary,
which may be increased from time to time in the Company’s discretion but shall
not be reduced unless the Company reduces the salaries of similarly situated
executives, in which case the Annual Base Salary may be reduced by the same
percentage and shall be restored to its prior level when, and to the same extent
as, the Company restores the salaries of such similarly situated executives. Any
increase in Annual Base Salary shall not limit or reduce any other obligation
owed to the Executive under this Agreement.



--------------------------------------------------------------------------------

(c)    Annual Bonus. The Executive shall be eligible to participate in a program
in which he may receive an Annual Bonus. If the Compensation Committee
establishes a target for the Annual Bonus as a percentage of the Annual Base
Salary, then such target shall not be less than the targets for similarly
situated executives of the Company. Unless otherwise payable under Sections
4(b)(i)(B) or 4(c), the Executive must be actively employed for the entire year
upon which the Annual Bonus is based to be eligible to receive such Annual
Bonus.

(d)    Incentive Awards. In the Compensation Committee’s discretion, the Company
may provide the Executive with annual equity grants, or cash awards in lieu of
such grants, which shall be comparable to the grants or awards made to similarly
situated executives of the Company.

(e)    Disability. The Company shall provide the same disability insurance
coverage benefits to the Executive as provided to similarly situated executives
of the Company. If, during his employment with the Company, the Executive
receives Short-Term Disability Payments, then the Company shall pay the
Executive the difference between the Short-Term Disability Payments and the
portion of his then-current Annual Base Salary the Company would have paid him
while receiving Short-Term Disability Payments. If the Executive is Disabled
during his employment with the Company and otherwise entitled to receive salary
and bonus payments under this Agreement, then any such salary and bonus payments
(or such payments in lieu of salary and bonus payments) shall be reduced by the
amount of any Short-Term Disability Payments received by the Executive for the
period of short-term disability and any benefits paid for the same period under
the Company-provided disability insurance coverage.

(f)    Expenses. The Company shall reimburse the Executive for all reasonable
business-related expenses incurred and accounted for in accordance with its
standard policies and procedures for expense reimbursements and deductibles
under Section 162 of the Code.

(g)    Other Employee Benefits. During the term of this Agreement, the Executive
shall be entitled to participate in all employee benefit, welfare, and other
plans, practices, policies, and programs applicable to similarly situated
executives of the Company, subject to the terms of such plans, practices,
policies, and programs as they may be amended from time to time. During any CIC
Period, the Company shall continue to provide the Executive (and the Executive’s
dependents, if applicable) with the same level of health (including dental),
disability, and life (including accidental death/dismemberment) insurance
benefits as were provided to the Executive (and the Executive’s dependents, if
applicable) immediately before the Change in Control upon terms and conditions
that are not materially less favorable to the Executive than as in effect
immediately before the Change in Control with respect to each of such health,
disability, and life insurance coverages. Beginning on a Change in Control and
continuing at all times thereafter, the Company shall not modify the
requirements for eligibility for coverage or the benefits under the Retiree
Medical Benefit Plan to adversely affect the Executive’s right to coverage or
benefits for the Executive and the Executive’s dependents, if applicable.

(h)    Fringe Benefits. To the extent not otherwise covered under this
Agreement, the Company shall provide the Executive with fringe benefits and
perquisites to the same extent and on the same terms as those benefits are
provided by the Company from time to time to similarly situated executives of
the Company.

3.    Termination of Employment; Suspensions; Change in Control.

(a)    Termination Upon Death. The Executive’s employment with the Company shall
terminate immediately upon the Executive’s death.

 

2



--------------------------------------------------------------------------------

(b)    Reassignment of Duties and Termination Due to the Executive Becoming
Disabled.

(i)    Reassignment. Whether or not the Executive is Disabled, the Company may
reassign his duties during any time he has become physically or mentally
incapable of performing his essential job functions with or without reasonable
accommodation or job protection as required by law and no such reassignment
shall be deemed Good Reason for the Executive to terminate his employment under
Section 3(d).

(ii)    Termination. If the Executive becomes Disabled, then the Company may
give the Executive written notice of its intent to terminate his employment, in
which case such employment shall terminate effective on the thirtieth (30th) day
after receipt of such notice as long as the Executive has not been medically
released and returned to full-time duty before such thirtieth (30th) day.

(c)    Termination by the Company; Cause. The Company may terminate the
Executive’s employment with the Company at any time whether with or without
Cause. If the Company terminates the Executive’s employment for Cause, then such
termination shall not be effective unless and until the Board (i) provides
reasonable notice and an opportunity to the Executive and his counsel (if
applicable) to be heard at a meeting called to discuss the Executive’s
employment and (ii) subsequently provides the Executive with a copy of a
resolution duly adopted by at least a two-thirds (2/3) majority of the Board
specifying that the Board has determined in good faith that Cause exists for
terminating the Executive’s employment.

(d)    Termination by the Executive; Good Reason. The Executive may terminate
his employment with the Company at any time whether with or without Good Reason.
If the Executive believes Good Reason exists for terminating his employment,
then he shall give the Company written notice of the acts or omissions
constituting Good Reason within thirty (30) days after learning of such acts or
omissions constituting Good Reason (the “Good Reason Notice”). No termination of
employment for Good Reason shall be effective unless (i) within thirty (30) days
after receiving the Good Reason Notice, the Company fails to either cure such
acts or omissions or notify the Executive of the intended method of cure, and
(ii) the Executive delivers a Notice of Termination to the Company and
subsequently resigns within thirty (30) days after the Company’s deadline in
Section 3(d)(i) expires. Notwithstanding the previous sentence and at the
Company’s request, the Executive shall provide services consistent with his
then-current authority, duties, and responsibilities for up to ninety (90) days
after having provided the Good Reason Notice to the Company.

(e)    Paid Suspensions. Notwithstanding any contrary provision in this
Agreement, the Company may suspend the Executive with pay for up to thirty
(30) days pending an investigation authorized by the Company or the Board, or
pursued by, or at the request of, a governmental authority, to determine whether
the Executive has engaged in acts or omissions constituting Cause. Any such paid
suspension shall not constitute Good Reason for the Executive to terminate his
employment under Section 3(d). The Executive shall cooperate with the Company in
connection with any such investigation. If the Executive’s employment is
subsequently terminated for Cause in connection with such investigation, then
the Executive shall repay any amounts paid by the Company to the Executive
during such paid suspension.

(f)    Effect of a Change in Control on Timing of Termination Date. If the
Company terminates the Executive’s employment other than for Cause or the
Executive becoming Disabled and a Change in Control occurs following the
Termination Date, then such Change in Control shall be deemed to have occurred
immediately prior to the Termination Date if either (i) the Termination Date
occurs following the

 

3



--------------------------------------------------------------------------------

execution of an agreement that provides for a transaction or transactions that,
if consummated, constitutes such Change in Control, or (ii) the Executive
reasonably demonstrates that such termination was either (A) requested by a
third party who had indicated an intention or taken steps reasonably calculated
to effect the Change in Control or who effectuates such Change in Control, or
(B) was otherwise in connection with, or in anticipation of, such Change in
Control.

(g)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive shall be effective only when communicated by a
Notice of Termination given to the other party in accordance with Section 15(d).
In the event of a termination by the Executive for Good Reason, a Notice of
Termination shall be effective only if given within the time limit established
by Section 3(d).

(h)    Effect of Termination and Duties Upon Termination. If, on the Termination
Date, the Executive is a member of the board of directors (or any similar
governing body) or an officer of the Company or any Affiliate, or holds any
other position with the Company or an Affiliate, then the Executive shall resign
and be deemed to have resigned from all such positions as of the Termination
Date. Between the date a Notice of Termination is delivered and the Termination
Date, the Executive shall continue to perform his duties under this Agreement
and such services for the Company as are necessary and appropriate for a smooth
transition to the Executive’s replacement, if any. Notwithstanding the foregoing
sentence, the Company may relieve the Executive from further duties under this
Agreement after receiving a Notice of Termination; provided, however, that prior
to the Termination Date, the Executive shall continue to be treated as a Company
employee for other purposes and the Executive’s rights to compensation or
benefits shall not be reduced by reason of the relief. Upon the Termination
Date, the Executive shall return to the Company any keys, credit cards, passes,
confidential documents or material, or other property belonging to the Company,
and all writings, files, records, correspondence, notebooks, notes, and other
documents and things (including any copies thereof) containing any Confidential
Information.

4.    Obligations of the Company Upon Termination.

(a)    Accrued Obligations. Upon any termination of the Executive’s employment
for any reason, the Company shall pay the Executive (i) his accrued Annual Base
Salary and accrued, unused vacation through the Termination Date in a lump sum
in cash within thirty (30) days after the Termination Date, and (ii) if the
Executive is actively employed during the entire year upon which such Annual
Bonus is based under Section 2(c) before the Termination Date, the Annual Bonus
at the same time as such bonuses are paid to similarly situated executives of
the Company but in no event later than two and one-half (2 1⁄2) months after the
end of the taxable year in which any substantial risk of forfeiture with respect
to such bonus lapses (the payments in (i) and (ii) shall be referred to as the
“Accrued Obligations”).

(b)    Good Reason; Other Than for Cause, Death, or Becoming Disabled. If
(x) the Company terminates the Executive’s employment other than for Cause, the
Executive’s death, or the Executive becoming Disabled, or (y) the Executive
terminates his employment for Good Reason, then the Company shall, in addition
to the payment of the Accrued Obligations, have the following obligations to the
Executive:

(i)    the Company shall pay the Executive within thirty (30) days after the
Termination Date

 

4



--------------------------------------------------------------------------------

(A)    a lump sum in cash equal to three (3) times the sum of:

(1)    the greater of (x) the Executive’s then-current Annual Base Salary, or
(y) the Executive’s Annual Base Salary at any time during the two (2) years
before the Termination Date; and

(2)    the highest Annual Bonus received by the Executive within three (3) years
before the Termination Date (or, if termination occurs during the CIC Period,
the greater of (x) the highest Annual Bonus received by the Executive within
three (3) years before the Termination Date, and (y) the highest Annual Bonus
received by the Executive within three (3) years before the Change in Control);
provided, however, if the Executive’s employment began in the same calendar year
as the termination of such employment, then the Annual Bonus amount used for
calculating the lump sum payment due shall be determined by the Compensation
Committee in its discretion; and

(B)    any applicable Prorated Annual Bonus; and

(ii)    the Company shall provide the Executive

(A)    for the period allowed under Section 4980B of the Code, with the same
level of health and dental insurance benefits for the Executive (and his
dependents, if applicable) upon substantially similar terms and conditions
(including contributions required by the Executive for such benefits) as existed
immediately before the Termination Date (or, if more favorable to the Executive,
as such benefits and terms and conditions existed immediately before the Change
in Control, if applicable); provided, however, if the Executive is not eligible
to continue participating in the Company plans providing such benefits
(including the Retiree Medical Benefit Plan), then the Company shall otherwise
provide such benefits on the same after-tax basis as if continued participation
had been permitted. The Company’s obligations under this subparagraph (A) shall
apply against its coverage obligations under COBRA. Notwithstanding the
foregoing, if the Executive becomes eligible to receive health and dental
insurance benefits through subsequent employment, then the Executive shall
ensure that a coordination of benefits occurs so that the medical and dental
plan of the Executive’s new employer shall be responsible for such medical and
dental benefits that are available under the new employer’s plans before any
medical and dental benefits are provided pursuant to this subparagraph (A). This
subparagraph (A) shall not limit the ability of the Company or an Affiliate to
modify the terms of the Retiree Medical Benefit Plan for all participants who
are similarly situated as the Executive, subject to the restrictions imposed by
the plan;

(B)    for three (3) years following the Termination Date, with the same level
of life insurance benefits upon substantially similar terms and conditions
(including contributions required by the Executive for such benefits) as existed
immediately before the Termination Date (or, if more favorable to the Executive,
as such benefits and terms and conditions existed immediately before the Change
in Control); provided, however, if the Executive is not eligible to continue
participating in the Company plans providing such life insurance benefits, then
the Company shall otherwise provide such benefits on the same after-tax death
benefit basis as if continued participation had been permitted; and

(C)    within thirty (30) days after the Termination Date, with a payment in an
amount equal to eighteen (18) times the monthly COBRA premium that applies to
the Executive (and his dependents if such dependents are then covered by the
Company’s medical plans on the Termination Date); and

(iii)    the Company shall pay, or reimburse the Executive, for a reasonable
amount of outplacement services from a mutually agreeable service provider for
twelve (12) months following the Termination Date. The amount of such
outplacement services shall be commensurate with the Executive’s title and
position with the Company and other executives similarly situated in other
companies within the Company’s peer industry group. Any reimbursement of such
expenses shall be made by December 31 of the Executive’s taxable year following
the year the expenses were incurred; and

 

5



--------------------------------------------------------------------------------

(iv)    if the Termination Date occurs during the CIC Period, then the Executive
shall be deemed, for purposes of the Retiree Medical Benefit Plan, (i) to have
earned three (3) years of service in addition to the Executive’s actual service
at the Termination Date, and (ii) to be three (3) years older than his actual
age on the Termination Date; provided, however, that the additional deemed
service and age shall not be construed to reduce the Executive’s right to
benefits under the Retiree Medical Benefit Plan that may otherwise be reduced by
reason of such additional service or age. This paragraph (v) shall not limit the
ability of the Company or an Affiliate to modify the Retiree Medical Benefit
Plan for all participants who are similarly situated as the Executive, subject
to the restrictions imposed by the plan and Section 2(g).

(c)    Death or Disabled. If the Executive’s employment terminates due to death
or because he is Disabled, then this Agreement shall terminate without further
obligations to the Executive or his legal representatives, as applicable, under
this Agreement, other than the obligation to pay, within thirty (30) days after
the Termination Date, (i) the Accrued Obligations, and (ii) any applicable
Prorated Annual Bonus.

(d)    Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause or the Executive terminates his employment without Good
Reason, then this Agreement shall terminate without further obligations to the
Executive under this Agreement other than for payment of the Accrued
Obligations.

(e)    Application of Section 409A of the Code. Notwithstanding the above
paragraphs of this Section 4, if the Company determines that (i) the Executive
is a “specified employee” within the meaning of Section 409A of the Code
(“Section 409A”) as of the date of his “separation from service” as defined by
Section 409A (“Separation from Service”), and (ii) any amount of any payment to
be made under this Section 4 is subject to Section 409A, then such amount shall
not be paid to the Executive until six (6) months after the date of his
Separation from Service (or, if earlier, the date of his death). In such case,
the portion of the payment so delayed shall be paid in a single lump sum in cash
on the first (1st) day of the seventh (7th) month following the Executive’s
Separation from Service (or, if earlier, upon his death).

(f)    General Release. The Company’s obligation to make the payments described
under Section 4(b) shall be conditioned on the Executive signing and not
revoking the general form of release attached as Exhibit “B” or such other form
acceptable to the Company within the time periods provided in such release. The
Company shall not be required to make any payment under Section 4(b) until the
period for the Executive to revoke the release has expired.

5.    Non-Exclusivity of Rights. Except as specifically provided in Sections
4(b)(ii)(A) and 4(b)(iv), nothing in this Agreement shall prevent or limit the
Executive’s right to participate in any plan, program, policy, or practice
provided by the Company or any Affiliate and for which the Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any other contract or agreement with the
Company or any Affiliate. Amounts that are vested benefits or that the Executive
is otherwise entitled to receive under any plan, policy, practice, or program
of, or any contract or agreement with, the Company or any Affiliate at or after
the Termination Date shall be payable in accordance with such plan, policy,
practice, program, contract, or agreement, except as explicitly modified by this
Agreement; provided, however, that the Executive shall not be eligible for
severance benefits under any other severance program, policy, practice, or plan
of the Company or any Affiliate providing benefits upon involuntary termination
of employment.

 

6



--------------------------------------------------------------------------------

6.    Full Settlement. The Company’s payment and other obligations under this
Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action against the Executive or others. The
Executive shall have no obligation to seek employment or otherwise mitigate his
damages under this Agreement and amounts payable to the Executive under this
Agreement shall not be reduced whether or not the Executive obtains other
employment, except as provided in Section 4(b)(ii) of this Agreement.

7.    Section 4999 of the Code Excise Tax; Cap on Payments.

(a)    Cap on Payments. If any payment, benefit or distribution by the Company,
any Affiliate or a trust established by the Company or any Affiliate to or for
the benefit of the Executive (whether pursuant to this Agreement or otherwise)
(each, a “Payment” or, collectively, the “Payments”) is subject to an excise tax
imposed by the Code, including pursuant to Section 4999 of the Code, or the
Executive incurs any interest or penalties with respect to such an excise tax
(such excise tax and any such interest and penalties shall be referred to as the
“Excise Tax”), the Payments under Section 4 of this Agreement (the “Agreement
Payments”) shall be reduced (but not below zero) to an amount that maximizes the
aggregate present value (determined in accordance with Section 280G(d)(4) of the
Code) of the Payments without causing any Payment to be subject to the
limitation of deduction under Section 280G of the Code or the imposition of any
Excise Tax, with such reduction being made (i) on a nondiscretionary basis so as
to minimize the reduction in the economic value to the Executive, (ii) in a
manner consistent with the requirements of Section 409A, and (iii) on a pro-rata
basis where more than one Agreement Payment has the same present value for this
purpose and they are payable at different times; provided, however, if the net
amount retained by the Executive from all the Payments after the reductions
described above in this Section 7(a) would be less than the net amount retained
by the Executive from all the Payments after the Executive’s payment of any
Excise Tax, the Agreement Payments shall not be reduced as set forth in this
Section 7(a).

(b)    Determinations. All determinations to be made under this Section 7 shall
be made by a nationally recognized certified public accounting firm designated
by the Company immediately prior to the Change in Control (the “Accounting
Firm”). The Accounting Firm shall provide its determinations and any supporting
calculations to the Company and the Executive within ten (10) days of the
termination date or Change in Control, as applicable. Any such determination by
the Accounting Firm shall be binding upon the Company and the Executive. All of
the fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section 7 shall be borne solely by the Company.

8.    Confidential Information and Non-Solicitation.

(a)    Confidential Information. Given his position and employment with the
Company, the Executive acknowledges that he will be using, acquiring, and adding
to Confidential Information of a special and unique nature and value to the
Company and its strategic plan and financial operations. The Executive further
acknowledges that all Confidential Information belongs exclusively to the
Company, is material and proprietary, and is critical to the Company’s success.
Accordingly, the Executive shall use Confidential Information only to the
Company’s benefit and shall not at any time during or after his employment with
the Company directly or indirectly disclose any Confidential Information to any
person or use any Confidential Information for the Executive’s own benefit, for
the benefit of others, or to the Company’s detriment,.

 

7



--------------------------------------------------------------------------------

(b)    Legally Required Disclosure. If any court or agency requests the
Executive to disclose Confidential Information, then the Executive shall
promptly notify the Company and take reasonable steps to prevent such disclosure
until the Company receives such notice and has an opportunity to respond to such
court or agency. If the Executive obtains information that may be subject to the
attorney-client privilege of the Company or any Affiliate, then the Executive
shall take reasonable steps to maintain the confidentiality of such information
and to preserve such privilege.

(c)    Exceptions. Confidential Information shall not include knowledge that was
acquired during the course of the Executive’s employment under this Agreement
that is generally known to persons of the Executive’s experience in other
companies in the same industry.

(d)    Legal Proceedings. This Section 8 shall not unreasonably restrict the
Executive’s ability to disclose Confidential Information in any legal proceeding
involving any claim for breach or enforcement of this Agreement. If the parties
dispute whether information may be disclosed in accordance with this
Section 8(d), then the matter shall be considered an Employment Matter and
decided in accordance with Section 10.

(e)    Other Obligations. This Agreement supplements, rather than supplants, the
Executive’s obligations under any Company policy relating to confidential
information and any agreement of the Executive relating to confidentiality,
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with business relationships,
competition, and other similar matters that protect the business and operations
of the Company or its Affiliates.

(f)    Non-Solicitation. During his employment with the Company and for
thirty-six (36) months following the date such employment terminates, regardless
of the reason for such termination, the Executive shall not directly or
indirectly hire, employ, solicit for employment, attempt to solicit for
employment, or communicate with about changing employment, any person who was an
employee of the Company or its Affiliate within six (6) months of such hiring,
employing, soliciting, or communicating (the “Non-Solicitation Obligation”);
provided, however, that the Non-Solicitation Obligation shall be modified as
follows:

(i)    if the Termination Date occurs during the CIC Period, then the
Non-Solicitation Obligation shall expire on the Termination Date; and

(ii)    if the Executive terminates his employment with the Company without Good
Reason, then the Non-Solicitation Obligation shall expire twelve (12) months
following the Termination Date.

(g)    Remedies. The Executive acknowledges and agrees that the Company will
have no adequate remedy at law and could be irreparably harmed if the Executive
breaches or threatens to breach his obligations under this Section 8. The
Company shall be entitled to equitable and/or injunctive relief to prevent any
such breach or threatened breach and to specific performance in addition to any
other available legal or equitable remedies. The Executive shall not, in any
equity proceeding relating to the enforcement of this Section 8, raise the
defense that the Company has an adequate remedy at law.

 

8



--------------------------------------------------------------------------------

(h)    Survival. The Executive’s obligations under this Section 8 shall survive
any termination of the Executive’s employment or of this Agreement.

9.    Assignment; Successors.

(a)    Assignment. The Company’s rights and obligations under this Agreement may
not be assigned to any entity other than an Affiliate without the Executive’s
consent. The Executive’s duties, responsibilities, authorities, compensation,
and benefits are personal to the Executive and may not be assigned to any person
or entity without written consent from the Company other than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s legal representatives.

(b)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.

(c)    Assumption. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.

10.    Dispute Resolution and Guarantees of Payment.

(a)    Mandatory Arbitration. Subject to Section 10(b), any Employment Matter
shall be finally settled by arbitration in Oklahoma City, Oklahoma administered
by the AAA under its Employment Arbitration Rules then in effect; provided,
however, that the AAA’s Employment Arbitration Rules shall be modified as
follows: (i) each arbitrator shall agree to treat as confidential evidence and
other information presented, and (ii) there shall be no authority to award
punitive damages or liquidated or indirect damages unless such damages could be
awarded by a court of competent jurisdiction. The decision of the arbitrator(s)
shall be enforceable in any court of competent jurisdiction.

(b)    Injunctions and Enforcement of Arbitration Awards. Either party may bring
an action or special proceeding in a state or federal court of competent
jurisdiction in Oklahoma City, Oklahoma to enforce any arbitration award under
Section 10(a). The Company also may bring such an action or proceeding, in
addition to its rights under Section 10(a) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily, or
permanently enforce Sections 8 or 11. The Executive agrees that (i) violating
Sections 8 or 11 would damage the Company in ways that cannot be measured or
repaired, (ii) the Company shall be entitled to an injunction, restraining
order, or other equitable relief restraining any actual or threatened violation
of Sections 8 or 11, (iii) the Company shall not be required to post a bond or
prove actual damages when seeking such an injunction, restraining order, or
other equitable relief, and (iv) remedies at law for such violations would be
inadequate.

(c)    Waiver of Jury Trial. To the extent permitted by law, the parties waive
any and all rights to a jury trial with respect to any Employment Matter.

(d)    Attorney Fees.

(i)    If (A) a claim for arbitration or a lawsuit in connection with an
Employment Matter (an “Employment Matter Claim”) is filed by either of the
parties, and (B) the Executive is ultimately successful

 

9



--------------------------------------------------------------------------------

in respect of one or more material claims or defenses brought, raised or pursued
in connection with such Employment Matter Claim, then the Company shall
reimburse the Executive for all legal fees and expenses reasonably incurred in
connection with such Employment Matter Claim, provided that such legal fees are
reasonable and are calculated on an hourly rather than a contingency fee basis,
as well as all costs and expenses reasonably incurred in connection with
pursuing or defending any such Employment Matter Claim. Except as provided in
Section 10(d)(ii) below, the Company shall make such reimbursement to the
Executive as soon as practicable following final resolution of the Employment
Matter Claim, but no later than December 31 of the year immediately following
the year of such resolution, provided that the Company receives appropriate
documentation of such attorneys’ fees, costs, and expenses, which shall be
provided by the Executive no later than the later of (x) December 31 of the year
in which resolution occurs, or (y) sixty (60) days following the resolution of
the Employment Matter Claim.

(ii)    If an Employment Matter Claim is filed by either of the parties during
the CIC Period, or (B) an Employment Matter Claim has been filed prior to a
Change in Control but has not been resolved as of the effective date of a Change
in Control, then the Executive may submit his request for reimbursement of
attorneys’ fees, costs and expenses on a monthly basis during the pendency of
such Employment Matter Claim. Within sixty (60) days following the Company’s
receipt of each such monthly request and appropriate documentation supporting
such request for reimbursement of attorneys’ fees, costs and expenses, the
Company shall reimburse the Executive (or pay directly to the Executive’s
attorney) the Executive’s attorneys’ fees, costs and expenses that the Company
is obligated, pursuant to Section 10(d)(i) above, to reimburse with respect to
such Employment Matter Claim. In the event the Executive ultimately fails to be
successful with respect to at least one of the Executive’s material claims or
defenses brought, raised or pursued in connection with such contest or dispute,
the Executive shall repay the Company the amount of any such reimbursement
received in connection with such dispute in accordance with this Section 10(d)
(without interest) as soon as practicable following the final resolution of such
matter.

(e)    Secondary Liability for Payment. If any Affiliate is not otherwise
obligated to provide benefits to the Executive by this Agreement, then the
Company shall take, and cause each such Affiliate (the “Guarantors”) to take,
such actions as are necessary to cause the Guarantors to jointly and severally
guarantee the payment of benefits otherwise due to the Executive under this
Agreement if the Company fails to pay such benefit within thirty (30) days of
the due date for such payment; provided, however, that no entity organized under
the laws of any jurisdiction outside the United States shall have an obligation
to enter into such guarantee. Each of the Guarantors shall be subrogated to the
Executive’s rights under this Agreement to the extent of any payments by each
such Guarantor to or on account of the Executive under this Section 10(e).

11.    Non-Disparagement. The Executive shall not make any negative or
disparaging comments regarding the Company or its Representatives or its or
their respective performance, operations, or business practices, or otherwise
take any action that could reasonably be expected to adversely affect the
Company or such Representatives or their personal or professional reputations.
The Executive may truthfully respond to inquiries by government agencies or to
inquiries by any person through a subpoena or other valid judicial process
without violating this Section 11, provided that the Executive delivers written
notice of such required disclosure to the Company promptly before making such
disclosure, unless such notice to the Company is prohibited by applicable law,
court order, subpoena, process, or governmental decree.

 

10



--------------------------------------------------------------------------------

12.    Indemnification and Insurance.

(a)    Indemnity. The Company shall, to the maximum extent permitted by law,
defend, indemnify, and hold harmless the Executive and the Executive’s heirs,
estate, executors, and administrators against any costs, losses, claims, suits,
proceedings, damages, or liabilities to which they may become subject to arising
from, based on, or relating to the Executive’s employment by the Company (and
any predecessor of the Company), or the Executive’s service as an officer or
member of the board of directors (or any similar governing body) of the Company
(or any predecessor of the Company) or any Affiliate, including without
limitation reimbursement for any legal or other expenses reasonably incurred by
the Executive in connection with investigation and defending against any such
costs, losses, claims, suits, proceedings, damages, or liabilities.

(b)    Insurance. The Company shall maintain directors and officers liability
insurance in commercially reasonable amounts (as reasonably determined by the
Board), and the Executive shall be covered under such insurance to the same
extent as other similarly situated executives of the Company; provided, however,
that the Company shall not be required to maintain such insurance coverage if
the Board determines that it is unavailable at reasonable cost, provided that
the Executive is given written notice of any such determination promptly after
it is made.

(c)    Gross-Up. If the value of any benefits or payment provided under
Section 12(a) is subject to income taxes, then the Company shall make an
additional payment (a “Gross-Up Payment”) to the Executive, by December 31 of
the year next following the Executive’s taxable year in which the income taxes
were incurred, in an amount equal to 75% of the federal, state, and local income
taxes imposed upon such benefits or payment. All determinations to be made under
this Section 12(c) (including whether and when a Gross-Up Payment is required)
shall be (i) made within thirty (30) days of receipt by the Company of the
Executive’s request for the Gross-Up Payment, (ii) made by a nationally
recognized certified public accounting firm designated by the Company, and
(iii) binding upon the Company and the Executive. All of the fees and expenses
of the accounting firm in performing such determinations shall be borne solely
by the Company.

13.    Executive to Provide Assistance with Claims. During his employment with
the Company and following the termination of such employment, regardless of the
reason for such termination, the Executive shall assist the Company in defending
any claims that may be made against the Company, and shall assist the Company in
prosecuting any claims that may be made by the Company, to the extent that such
claims may relate to the Executive’s services for the Company. The Executive
shall promptly inform the Company if he learns of any lawsuits involving such
claims that may be filed against the Company. The Company shall reimburse the
Executive for all reasonable out-of-pocket expenses associated with such
assistance, including travel expenses, incurred and accounted for in accordance
with its standard policies and procedures for expense reimbursements and
deductibles under Section 162 of the Code. For periods after the Termination
Date, the Company shall provide reasonable compensation to the Executive for
such assistance at a rate to be determined by the Company in its discretion. The
Executive shall promptly inform the Company if asked to assist in any
investigation of the Company that may relate to the Executive’s services for the
Company, regardless of whether a lawsuit has then been filed against the Company
with respect to such investigation. For purposes of this Section 13, the term
“Company” shall include the Company and its Affiliates.

14.    Entire Agreement. Except as provided in Section 8(e), this Agreement
constitutes the entire agreement among the parties with respect to its subject
matters and supersedes any and all prior or contemporaneous oral and written
agreements and understandings with respect to such subject matters, including
without limit all prior agreements relating to employment, severance, or change
in control; provided, however, that this Agreement shall not adversely affect
the Executive’s rights under the terms of any option on stock of the Company or
any other award based on the stock of the Company.

 

11



--------------------------------------------------------------------------------

15.    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without reference to its
conflict-of-laws principles.

(b)    Captions. The captions of this Agreement are not part of this Agreement
and shall have no force or effect.

(c)    Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties or their respective successors and
legal representatives.

(d)    Notices. All notices and other communications under this Agreement shall
be in writing and sent to the other party by either hand delivery, pre-paid
overnight carrier, or registered or certified U.S. mail (return receipt
requested) postage prepaid, addressed as follows:

If to the Executive:

David Harris

Devon Energy Corporation

333 West Sheridan Avenue

Oklahoma City, Oklahoma 73102-5015

If to the Company:

Devon Energy Corporation

C/O Senior Vice President - Human Resources

333 West Sheridan Avenue

Oklahoma City, Oklahoma 73102-5015

With a copy to:

Devon Energy Corporation

C/O Executive Vice President & General Counsel

333 West Sheridan Avenue

Oklahoma City, Oklahoma 73102-5015

or to such other address as either party shall have furnished to the other in
writing. Such notice shall be deemed given (i) in the case of hand delivery, the
day of delivery; (ii) in the case of overnight delivery, the next business day
or the day designated for delivery; and (iii) in the case of certified or
registered U.S. mail, five (5) days after deposit in the U.S. mail; provided,
however, that in no event shall any such notices be deemed to be given later
than the date they are actually received.

(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted (but only to the extent such provision
cannot be appropriately reformed or modified). If any such provision may be made
enforceable by limitation, then such provision shall be deemed to be so limited
and shall be enforceable to the maximum extent permitted by applicable law.

 

12



--------------------------------------------------------------------------------

(f)    Withholdings. The Company may withhold from any amounts payable under
this Agreement all amounts authorized by the Executive or required to be
withheld under any applicable federal, state, local, or foreign law or
regulation.

(g)    Waiver. The waiver by either party of a breach of any term or provision
of this Agreement shall not operate or be construed as a waiver of a subsequent
breach of the same term or provision by either party or of the breach of any
other term or provision of this Agreement.

(h)    Representations and Warranties. The Executive represents and warrants
that (i) he is not, and shall not become, a party to any agreement, contract,
arrangement, or understanding, whether of employment or otherwise, that would in
any way restrict or prohibit him from undertaking or performing the duties
required by this Agreement or that would in any way restrict or prohibit his
ability to be employed by the Company in accordance with this Agreement;
(ii) his employment by the Company does not and shall not violate the terms of
any policy of, or any agreement with, any prior employer regarding
confidentiality or competition; and (iii) his position with the Company shall
not require him to improperly use any trade secrets or confidential information
of any prior employer or any other person or entity for whom he has performed
services.

(i)    Section 409A Compliance. This Agreement is intended to comply with
Section 409A and its corresponding regulations, or an exemption therefrom, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A, to the extent applicable. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
Separation from Service under Section 409A. For purposes of Section 409A, the
right to a series of payments under this Agreement shall be treated as a right
to a series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment, including as a result of
the timing of the Executive’s execution of the Release. Notwithstanding anything
to the contrary herein, if a payment that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the Effective Date.

 

/s/ David Harris

David Harris Devon Energy Corporation

/s/ Tana K. Cashion

Tana K. Cashion Sr. Vice President – Human Resources

 

14



--------------------------------------------------------------------------------

Exhibit A

Definitions

Definitions. The following terms, when used throughout this Agreement, shall
have the following meanings:

 

1.

“AAA” means the American Arbitration Association.

 

2.

“Accounting Firm” has the meaning ascribed to such term in Section 7(b).

 

3.

“Act” means the Securities Exchange of Act of 1934, as amended from time to
time.

 

4.

“Accrued Obligations” has the meaning ascribed to such term in Section 4(a).

 

5.

“Affiliate” means, with respect to the Company, any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company; provided, however, that a natural person
shall not be considered an Affiliate.

 

6.

“Agreement” has the meaning set forth in the preamble.

 

7.

“Agreement Payments” has the meaning ascribed to such term in Section 7(a).

 

8.

“Annual Base Salary” means the annual base salary of the Executive as in effect
from time to time.

 

9.

“Annual Bonus” means, with respect to any given year, the annual bonus payable
to the Executive with respect to that year, as determined by the Compensation
Committee in its discretion.

 

10.

“Board” means, at any given time, the Company’s Board of Directors at that time.

 

11.

“Cause” means any of the following:

 

  (a)

the willful failure by the Executive to substantially perform the Executive’s
duties for the Company or an Affiliate (other than due to physical or mental
incapacity) within thirty (30) days after receiving a written demand for
substantial performance from the Supervisor, the CEO, or the Board;

 

  (b)

the willful engaging by the Executive in illegal or dishonest conduct or gross
misconduct that is materially and demonstrably injurious to the Company or an
Affiliate; or

 

  (c)

the conviction of the Executive of a felony or any crime of moral turpitude, a
guilty or nolo contendere plea by the Executive with respect to a felony or any
crime of moral turpitude, or the deferred adjudication or unadjudicated
probation of the Executive with respect to a felony or any crime of moral
turpitude;

provided, however, that (x) an act or omission by the Executive shall be
considered “willful” only if it was not in good faith and was without reasonable
belief that it was in the Company’s best interests, and (y) any act or omission
by the Executive based upon authority granted by resolution duly adopted by the
Board, the instructions of the Supervisor, or the advice of counsel for the
Company shall be conclusively presumed to be in good faith and in the Company’s
best interests.

 

- 1 -



--------------------------------------------------------------------------------

12.

“CEO” means, at any given time, the Chief Executive Officer of the Company at
that time.

 

13.

“Change in Control” means the occurrence of any one of the following events:

 

  (a)

The Incumbent Directors cease for any reason to constitute at least a majority
of the Board;

 

  (b)

any person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of Company securities representing 30% or more
of either (x) the Company’s outstanding shares of common stock or (y) the
combined voting power of the Company’s then outstanding securities eligible to
vote in the election of directors (each, “Company Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions or
transactions: (A) by the Company or any subsidiary, (B) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, (C) by an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) pursuant to a Non-Qualifying Transaction;

 

  (c)

the consummation of a merger, consolidation, statutory share exchange, or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an Affiliate (a “Sale”),
unless:

 

  (i)

the holders of the Company’s shares of common stock either receive in such
Reorganization or Sale, or hold immediately following the consummation of the
Reorganization or Sale, more than 50% of each of the outstanding common stock
and the total voting power of securities eligible to vote in the election of
directors of (x) the corporation resulting from such Reorganization or the
corporation that has acquired all or substantially all of the assets of the
Company in connection with a Sale (in either case, the “Surviving Corporation”),
or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”),

 

  (ii)

no person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation) is or
becomes, as a result of the Reorganization or Sale, the beneficial owner,
directly or indirectly, of 30% or more of the outstanding shares of common stock
or the total voting power of the outstanding voting securities eligible to vote
in the election of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation), and

 

  (iii)

at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Reorganization or Sale were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization or Sale;

 

- 2 -



--------------------------------------------------------------------------------

(any Reorganization or Sale that satisfies all of the criteria specified in (i),
(ii) and (iii) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

  (d)

the Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of
Company Securities due to the Company’s acquisition of Company Securities that
reduces the number of Company Securities outstanding; provided, however, if,
following such acquisition by the Company, such person becomes the beneficial
owner of additional Company Securities that increases the percentage of
outstanding Company Securities beneficially owned by such person, a Change in
Control shall then occur. In addition, if a Change in Control occurs pursuant to
paragraph 12(b) above, then no additional Change in Control shall be deemed to
occur pursuant to paragraph 12(b) by reason of subsequent changes in holdings by
such person (except if the holdings by such person are reduced below 30% and
thereafter increase to 30% or above).

 

14.

“CIC Period” means the two-year period following a Change in Control.

 

15.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended from time to time.

 

16.

“Code” means Internal Revenue Code of 1986, as amended from time to time.

 

17.

“Company” means the Devon Energy Corporation, as set forth in the preamble to
this Agreement, and any successor to or assignee of its business and/or assets
that assumes and agrees to perform this Agreement by operation of law or
otherwise.

 

18.

“Compensation Committee” means, at any given time, the Compensation Committee of
the Board at that time.

 

19.

“Confidential Information” means non-public information (including, without
limitation, information regarding litigation and pending litigation) concerning
the Company and its Affiliates that was acquired by or disclosed to the
Executive during his employment with the Company and following the Termination
Date.

 

20.

“Disabled” means, with respect to the Executive, that (a) he has received
disability payments under the Company’s long-term disability plan for a period
of three (3) months or more, or (b) based upon the written report (prepared
after a complete physical examination of the Executive) of a mutually agreeable
qualified physician designated by the Company and the Executive or his
representative, the Compensation Committee determines, in accordance with
Section 409A of the Code, that the Executive has become physically or mentally
incapable of performing his essential job functions with or without reasonable
accommodation or job protection as required by law for a continuous period
expected to last for a continuous period of not less than twelve (12) months.

 

21.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

22.

“Employment Matter” means any dispute, controversy, or claim between the parties
arising out of, relating to, or concerning this Agreement, the Executive’s
employment with the Company, or the termination of that employment.

 

23.

“Employment Matter Claim” has the meaning ascribed to such term in
Section 10(d)(i).

 

24.

“Excise Tax” has the meaning ascribed to such term in Section 7(a).

 

25.

“Executive” has the meaning set forth in the preamble to this Agreement.

 

26.

“Good Reason” means any of the following events, unless the Executive has
consented in writing to such events:

 

  (a)

the assignment of any duties materially inconsistent with the Executive’s
position (including status, offices, titles, and reporting requirements),
authority, duties, or responsibilities under this Agreement, other than an
isolated, insubstantial, or inadvertent action not taken in bad faith and which
the Company remedies promptly after receipt of notice from the Executive;

 

  (b)

any material failure by the Company to comply with any provision of this
Agreement, other than an isolated, insubstantial, or inadvertent failure not
occurring in bad faith and which and which the Company remedies promptly after
receipt of notice from the Executive;

 

  (c)

any failure by the Company to comply with and satisfy Section 9(c); or

 

  (d)

any relocation of the Executive’s principal office to a location more than fifty
(50) miles from the Executive’s principal office prior to such relocation.

 

27.

“Good Reason Notice” has the meaning ascribed to such term in Section 3(d).

 

28.

“Gross-Up Payment” has the meaning ascribed to such term in Section 12(c).

 

29.

“Guarantors” has the meaning ascribed to such term in Section 10(e).

 

30.

“Incumbent Directors” means the members of the Board on the Effective Date;
provided, however, that (x) any person becoming a director and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be deemed an
Incumbent Director, and (y) no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
(as described in Rule 14a-11 under the Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of any person (as such term
is used in Sections 13(d)(3) and 14(d)(2) of the Act) other than the Board,
including by reason of any agreement intended to avoid or settle any such
election contest or solicitation of proxies or consents, shall be deemed an
Incumbent Director.

 

31.

“Non-Solicitation Obligation” has the meaning ascribed to such term in
Section 8(f).

 

32.

“Notice of Termination” means a written notice that (i) indicates the specific
termination provision of Section 3 that is being relied upon, (ii) to the extent
applicable, reasonably describes the facts

 

- 4 -



--------------------------------------------------------------------------------

  and circumstances claimed to provide a basis for termination under the
provision so indicated, and (iii) specifies the Termination Date; provided,
however, that the failure to describe in the Notice of Termination any fact or
circumstance constituting Good Reason or Cause shall not waive any right of
either party under this Agreement or preclude either party from asserting such
fact or circumstance in enforcing rights under this Agreement.

 

33.

“Payment” has the meaning ascribed to such term in Section 7(a).

 

34.

A “person” shall have the meaning ascribed by Section 3(a)(9) of the Act and
shall also mean a natural person, company, government (and any political
subdivision, agency, or instrumentality of a government), corporation,
partnership, limited liability company, trust, unincorporated organization, or
other entity. When two or more persons act as a partnership, limited
partnership, syndicate, or other group for the purposes of acquiring, holding,
or disposing Company Securities, such partnership, limited partnership,
syndicate, or other group shall be deemed a “person” for purposes of this
Agreement.

 

35.

“Prorated Annual Bonus” means a prorated amount of an Annual Bonus payable under
Sections 4(b)(i)(B) or 4(c). If the Executive’s employment began in a calendar
year before the calendar year in which the Termination Date occurs, the Prorated
Annual Bonus shall be calculated based on the prior year’s Annual Bonus (if any)
times the number of days worked in the year in which the Termination Date occurs
divided by three hundred sixty five (365). If the Executive’s employment began
in the calendar year in which the Termination Date occurs, then the Prorated
Annual Bonus shall be determined by the Compensation Committee in its
discretion.

 

36.

“Representatives” means, with respect to the Company, its Affiliates and any of
their respective past or present officers, directors, stockholders, partners,
members, managers, agents, and employees.

 

37.

“Retiree Medical Benefit Plan” means any retiree medical benefit plan applicable
to the Executive or that would be applicable to the Executive if his employment
then terminated and he satisfied the applicable age and service requirements.

 

38.

“Section 409A” has the meaning ascribed to such term in Section 4(e).

 

39.

“Separation from Service” has the meaning ascribed to such term in Section 4(e).

 

40.

“Short-Term Disability Payments” means disability payments under the Company’s
short-term disability policy or plan that are less than 100% of the then-current
Annual Base Salary.

 

41.

“Supervisor” means, with respect to the Executive, the person to whom the
Executive reports, as determined by the CEO or the CEO’s designee from time to
time.

 

42.

“Termination Date” means the Executive’s last day of employment by the Company
or an Affiliate (including any successor to the Company or such Affiliate as
determined in accordance with Section 9).

 

- 5 -